FOR IMMEDIATE RELEASE March 22, 2011 ADVANTEST CORPORATION Haruo Matsuno, Representative Director, President & CEO Stock Code Number: 6857, TSE first section Ticker Symbol: ATE, NYSE CONTACT: Hiroshi Nakamura Managing Executive Officer & Senior Vice President, Corporate Administration Group Phone: +81-(0)3-3214-7500 Statement on Verigy Ltd.'s Announcement Regarding Advantest Corporation On March 21, 2011 U.S. time (March 21, 2011 Japan Time), Verigy Ltd. (hereinafter “Verigy”) announced that its board of directors determined that our acquisition proposal is a superior offer to the proposed transaction with LTX-Credence Corporation (hereinafter “LTX-Credence”) and that it intends to withdraw its recommendation on the deal with LTX-Credence.We have been discussing our proposed transaction with Verigy and view this assignificant progress towards the parties’ agreement. Regulatory authorities are already engaged in their review of our proposed transaction.We are convinced that the regulatory authorities will understand the competitive dynamics facing vendors of semiconductor test equipment and the complementarities between Verigy and us. We will announce promptly once a definitive agreement is executed with Verigy. * * * This communication does not constitute a solicitation of any vote or approval.No proxy solicitation has commenced at this time.In connection with the proposed transaction, if Verigy enters into the implementation agreement delivered by Advantest to Verigy, Verigy may file a proxy statement with the U.S. Securities and Exchange Commission ("SEC").Any definitive proxy statement will be mailed to shareholders of Verigy.Investors and security holders of Verigy are urged to read these and other documents filed with the SEC carefully in their entirety when they become available because they will contain important information about the proposed transaction.Investors and security holders will be able to obtain free copies of these documents (if and when available) and other documents filed with the SEC through the website maintained by the SEC at http://www.sec.gov.Investors and security holders will be able to obtain documents filed with the SEC by Advantest through the website maintained by the SEC at http://www.sec.gov or by contacting Yuichi Kurita at Advantest Corporation, Shin-Marunouchi Center Building,1-6-2, Marunouchi, Chiyoda-ku, Tokyo 100-0005, Japan or at (81-3) 3214-7500 or (81-3) 3214-7711. The Directors of Advantest (including those who may have delegated detailed supervision of this press release) have taken all reasonable care to ensure that the facts stated and all opinions expressed in this press release are fair and accurate and that no material facts have been omitted from this press release, and they jointly and severally accept responsibility accordingly. Where any information has been extracted from published or otherwise publicly available sources (including without limitation, information relating to Verigy), the sole responsibility of the Directors of Advantesthas been to ensure through reasonable enquiries that such information is accurately and correctly extracted from such sources or, as the case may be, accurately reflected or reproduced in thispress release. Each of Advantest Corporation (“Advantest”) and Advantest’s directors and executive officers may be deemed to be participants in the solicitation of proxies by Verigy Ltd. (“Verigy”) in connection with the approval by the shareholders of Verigy of an acquisition of Verigy by Advantest.On March 18, 2011, Advantest delivered to Verigy an implementation agreement executed on behalf of Advantest for the acquisition of Verigy by Advantest. 1 Set forth below are the names of the directors and executive officers of Advantest who may be deemed to be participants in the solicitation of proxies by Advantest in connection with the Implementation Agreement.Each occupation set forth opposite an individual’s name refers to his or her employment with Advantest. Advantest Directors: Toshio Maruyama Haruo Matsuno Naoyuki Akikusa Yasushige Hagio Yuichi Kurita Hiroshi Tsukahara Hiroyasu Sawai Shinichiro Kuroe Advantest Executive Officers: Haruo Matsuno – President and Chief Executive Officer Yuichi Kurita – Senior Executive Officer Hiroshi Tsukahara – Managing Executive Officer Hiroyasu Sawai – Managing Executive Officer Shinichiro Kuroe – Managing Executive Officer Hiroshi Nakamura – Managing Executive Officer Yoshiaki Yoshida – Managing Executive Officer Masao Shimizu – Managing Executive Officer Takashi Sekino – Executive Officer JosefSchraetzenstaller – Executive Officer R. Keith Lee – Executive Officer Advantest is the record and beneficial owner of 10 ordinary shares of Verigy which represents less than 1% of the outstanding ordinary shares of Verigy as of the date hereof.Other than Advantest, none of the participants are the record or beneficial owners of any shares of Verigy. 2
